DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities.  Appropriate correction is required.
In claim 7, lines 3-4, it appears the phrase “the first distance” should be changed to -- the first direct -- to provide proper antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0299923 (Classen et al.).
With regards to claim 1, Classen et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-7, a micromechanical structure (e.g. the structure as illustrated in Figure 1A,1B,5) comprising a substrate 20; a seismic mass 30 movable with respect to the substrate; a detection structure 70,71 (e.g. electrodes); a main spring 40 such that the seismic mass being connected to the substrate using the main spring; a first direction (e.g. x-axis direction) and a second direction (e.g. y-axis direction) perpendicular to the first direction defining a main extension plane of the substrate; the detection structure 70,71 is configured to detect a deflection of the seismic mass such that the detection structure including an electrode structure wherein the electrode structure including first electrodes (e.g. not illustrated; capacitance formed capacitively between fixed electrode and mass; paragraph [0026]) mounted at the seismic mass and second electrodes 70,71 (e.g. fixed counter-electrodes not illustrated; paragraph [0036]) mounted at the substrate where the first electrodes and the second electrodes having a two-dimensional extension in the first direction and in the second direction; a graduated stop structure 10,14 including a first spring stop 10 (e.g. right-hand spring stop in Figure 5), a second spring stop 10 (e.g. left-hand spring stop in Figure 5), and a fixed stop 14 such that the graduated stop structure being configured in such a way that initially the first spring stop 10 comes into mechanical contact during a movement (e.g. 1st downward movement) of at least one portion of the seismic mass in the third direction 60 (e.g. z-axis direction), which is perpendicular to the first and second direction, beyond an operating range, thereafter, the second spring stop 10 comes into mechanical contact during a further movement (e.g. 2nd downward movement) of at least one portion of the seismic mass in the third direction, and, thereafter, the fixed stop 14 comes into mechanical contact during a further movement (e.g. 3rd downward movement) of at least one portion of the seismic mass in the third direction (paragraph [0037]; Figure 5).  (See, paragraphs [0025] to [0039]).
With regards to claim 2, Classen et al. does not disclose the micromechanical structure includes multiple functional layers 30,35,36 such that the first spring stop 10 and the second spring stop 10 being at least partially situated in the same functional layer of the functional layers (paragraph [0032]; Figure 3A).
With regards to claim 3, Classen et al. further discloses the first spring stop 10 includes a first stop spring and the second spring stop 10 includes a second stop spring; a first spring stiffness of the first stop spring being less than a second spring stiffness of the second stop spring, and the first spring stiffness being greater than a third spring stiffness of the main spring.  (See, paragraph [0010]).
With regards to claim 4, Classen et al. further discloses the first spring stop 10 and the second spring stop 10 are at least partially situated within the seismic mass 10.  (See, as observed in Figure 1A).
With regards to claim 5, Classen et al. further discloses the first spring stop 10 and the second spring stop 10 are situated between the substrate 20 and the seismic mass 30.  (See, as observed in Figure 3A).
With regards to claim 6, Classen et al. further discloses the main spring includes a torsion spring 40; the detection structure 70,71 is configured to detect a rotary deflection of the seismic mass 30 about a rotation axis 50 such that the rotation axis being situated in the second direction (e.g. y-axis direction).  (See, as observed in Figures 1A-1B).
With regards to claim 7, Classen et al. further discloses the fixed stop 14 has a greater distance to the torsion spring than the first spring stop with respect to the first direction; the first spring stop 10 has a greater distance to the torsion spring than the second spring stop 10 with respect to the first direction.  (See, as observed in Figure 5).
With regards to claim 8, Classen et al. further discloses the seismic mass 30 may be completely deflected in the third direction (e.g. z-axis direction) during an acceleration acting in the third direction; the detection structure 70,71 is configured to detect the deflection in the third direction.  (See, paragraphs [0025],[0029]; Figure 1B).
With regards to claim 9, Classen et al. further discloses the fixed stop 14 has a greater base distance than the second spring stop 10 with respect to the third direction; the second spring stop 10 has a greater base distance than the first spring stop 10 with respect to the third direction.  (See, paragraph [0036]; as observed in Figures 4-5).
With regards to claim 10, Simoni et al. discloses a micromechanical sensor 1 (e.g. sensor system) comprising the micromechanical structure as set forth in claim 1; hence, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0045515 (Simoni et al.) in view of U.S. Patent Application Publication 2012/0280591 (Schultz).
With regards to claim 1, Simoni et al. discloses an inertial sensor comprising, as illustrated in Figures 1-6, a micromechanical structure 100 comprising a substrate (e.g. not illustrated; paragraphs [0036],[0037]); a seismic mass 10 movable with respect to the substrate; a detection structure 12,13 (e.g. movable electrodes and fixed counter-electrodes; paragraph [0036]); a main spring 11 such that the seismic mass being connected to the substrate using the main spring; a first direction (e.g. x-axis direction) and a second direction (e.g. y-axis direction) perpendicular to the first direction defining a main extension plane of the substrate; the detection structure 12,13 is configured to detect a deflection of the seismic mass such that the detection structure including an electrode structure wherein the electrode structure including first electrodes 12,13 (e.g. movable electrodes; paragraph [0036]) mounted at the seismic mass and second electrodes (e.g. fixed counter-electrodes not illustrated; paragraph [0036]) mounted at the substrate where the first electrodes and the second electrodes having a two-dimensional extension in the first direction and in the second direction; a graduated stop structure 20 including a first spring stop 21, a second spring stop 23, and a fixed stop 22 such that the graduated stop structure being configured in such a way that initially the first spring stop 21 comes into mechanical contact during a movement of at least one portion of the seismic mass in the first direction (e.g. x-axis direction) beyond an operating range, thereafter, the second spring stop 23 comes into mechanical contact during a further movement of at least one portion of the seismic mass in the first direction, and, thereafter, the fixed stop 22 comes into mechanical contact during a further movement of at least one portion of the seismic mass in the first direction (paragraphs [0043],[0044]).  (See, paragraphs [0032] to [0062]).
The only difference between the prior art and the claimed invention is the first spring stop, the second spring stop and the fixed stop of the graduated stop structure come into mechanical contact during a movement of at least one portion of the seismic mass in a third direction (e.g. z-axis direction), which is perpendicular to the first direction and to the second direction beyond an operating range, thereafter, the second spring stop comes into mechanical contact during a further movement of at least one portion of the seismic mass in the third direction, and, thereafter, the fixed stop comes into mechanical contact during a further movement of at least one portion of the seismic mass in the third direction.
Schultz discloses a MEMS device comprising, as illustrated in Figures 1-12, a micromechanical structure 20 comprising a substrate 24; a seismic mass 22 movable with respect to the substrate; a detection structure 34,36 (e.g. electrodes); a main spring 26 such that the seismic mass being connected to the substrate using the main spring; a first direction (e.g. x-axis direction) and a second direction (e.g. y-axis direction) perpendicular to the first direction defining a main extension plane of the substrate; the detection structure 34,36 is configured to detect a deflection of the seismic mass such that the detection structure including an electrode structure wherein the electrode structure including first electrodes (e.g. not illustrated; a two layer capacitive transducer where a movable plate is formed as a proof mass; paragraphs [0021],[0022]) mounted at the seismic mass and second electrodes 34,36 mounted at the substrate where the first electrodes and the second electrodes having a two-dimensional extension in the first direction and in the second direction; a graduated stop structure 30,58 including a first fixed stop 50 (e.g. left-hand stop in Figures 1-2), a second fixed stop 50 (e.g. right-hand stop in Figures 1-2), and a spring stop 58 such that the graduated stop structure being configured in such a way that initially the first fixed stop 50 comes into mechanical contact during a movement (e.g. shock going downward) of at least one portion of the seismic mass in a third direction (e.g. z-axis direction), which is perpendicular to the first direction and to the second direction beyond an operating range, thereafter, the second fixed stop 50 comes into mechanical contact during a further movement (e.g. return shock going upward) of at least one portion of the seismic mass in the third direction, and, thereafter, the spring stop 58 comes into mechanical contact during a further movement (e.g. return shock going downward) of at least one portion of the seismic mass in the third direction (paragraphs ]0036] to [0041]; Figures 3-6).  (See, paragraphs [0021] to [0065]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the first spring stop, the second spring stop and the fixed stop of the graduated stop structure come into mechanical contact during a movement of at least one portion of the seismic mass in a third direction (e.g. z-axis direction), which is perpendicular to the first direction and to the second direction beyond an operating range, thereafter, the second spring stop comes into mechanical contact during a further movement of at least one portion of the seismic mass in the third direction, and, thereafter, the fixed stop comes into mechanical contact during a further movement of at least one portion of the seismic mass in the third direction as suggested by Schultz in lieu of mechanical contact during a movement of at least one portion of the seismic mass in the first direction (e.g. x-axis direction) in the system of Simoni et al. since the principles and knowledge for forming a sensor for detecting physical condition in a direction perpendicular (e.g. z-axis direction) to the plane of the sensor or a direction parallel (e.g. x-axis direction) to the plane of the sensor is a widely well-known concept within the scope of the invention and choice preference possibilities whether to detect physical condition in the z-axis direction or the x-axis direction.  Also, having the sensor to detect physical condition in the z-axis direction or the x-axis direction would not alter and/or change the operation and/or function of the graduated stop structure, namely to absorb mechanical shock to prevent breakage to the internal structure of the sensor device.  (See, paragraphs [0043],[0064],[0065] of Schultz). 
With regards to claim 3, Simoni et al. further discloses the first spring stop 21 includes a first stop spring and the second spring stop 23 includes a second stop spring; a first spring stiffness of the first stop spring being less than a second spring stiffness of the second stop spring, and the first spring stiffness being greater than a third spring stiffness of the main spring.  (See, paragraphs [0021],[0039],[0049]).
With regards to claim 4, Simoni et al. further discloses the first spring stop 21 and the second spring stop 23 are at least partially situated within the seismic mass 10.  (See, as observed in Figure 4).
With regards to claim 6, Schultz further discloses the main spring includes a torsion spring 26; the detection structure 34,36 is configured to detect a rotary deflection of the seismic mass 22 about a rotation axis 30 such that the rotation axis being situated in the second direction (e.g. y-axis direction).  (See, as observed in Figures 1,2).
With regards to claim 7, Simoni does not explicitly specify such structural configurations (e.g. the fixed stop has a greater distance to the torsion spring than the first spring stop with respect to the first direction; the first spring stop has a greater distance to the torsion spring than the second spring stop with respect to the first direction) as in the claim.  However, to have set such structural characteristics and arrangements are considered to have been a matter of optimization and choice possibilities that would have been obvious to artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the fixed stop and the first and second spring stops (paragraph [032-[0035]).
With regards to claim 8, Schultz further discloses the seismic mass 22 may be completely deflected in the third direction (e.g. z-axis direction) during an acceleration acting in the third direction; the detection structure 34,36 is configured to detect the deflection in the third direction.  (See, paragraph [0026]; Figures 1-2).
With regards to claim 9, Simoni does not explicitly specify such structural parameters (e.g. the fixed stop has a greater base distance than the second spring stop with respect to the third direction; the second spring stop has a greater base distance than the first spring stop with respect to the third direction) as in the claim.  However, to have set such structural characteristics and dimensions are considered to have been a matter of optimization and choice possibilities that would have been obvious to artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the fixed stop and the first and second spring stops (paragraph [032-[0035]).
With regards to claim 10, Simoni et al. discloses a micromechanical sensor 200 (e.g. inertial sensor; Figure 6; paragraph [0061]) comprising the micromechanical structure 100 as set forth in claim 1; hence, the claim is commensurate in scope with the above claim 1 and is rejected for the same reasons as set forth above.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0045515 (Simoni et al.) in view of U.S. Patent Application Publication 2012/0280591 (Schultz) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2013/0299923 (Classen et al.).
With regards to claim 2, Simoni et al. does not disclose the micromechanical structure includes multiple functional layers such that the first spring stop and the second spring stop being at least partially situated in the same functional layer of the functional layers.
Classen et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-7, a micromechanical structure 1 comprising a substrate 20; a seismic mass 30 movable with respect to the substrate; a detection structure 70,71 (e.g. electrodes); a main spring 40 such that the seismic mass being connected to the substrate using the main spring; a first direction (e.g. x-axis direction) and a second direction (e.g. y-axis direction) perpendicular to the first direction defining a main extension plane of the substrate; a graduated stop structure 10 including a first spring stop 10 (e.g. left-hand stop in Figure 3A), a second spring stop 10 (e.g. right-hand stop in Figure 3A) such that the graduated stop structure being configured in such a way that initially the first and second spring stops 10 come into mechanical contact during a movement of at least one portion of the seismic mass in a third direction (e.g. z-axis direction), which is perpendicular to the first direction and to the second direction; multiple functional layers 35,36,30 such that the first spring stop and the second spring stop being at least partially situated in the same functional layer 35,36 of the functional layers (paragraph [0032]; Figure 3A).  (See, paragraphs [0025] to [0039]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing multiple functional layers such that the first spring stop and the second spring stop being at least partially situated in the same functional layer of the functional layers as suggested by Classen et al. to the system of Simoni et al. as modified by Schultz to have the ability to be patterned independently of each other to form compact geometric flexible stops in cost-effective manner in order to prevent stiction and sticking.  (See, paragraphs [0011] to [0013] of Classen et al.).
With regards to claim 5, Classen et al., modifying Simoni et al., further discloses the first spring stop 10 (e.g. left-hand side in Figure 3A), the second spring stop 10 (e.g. right-hand side in Figure 3A) are situated between the substrate 20 and the seismic mass 30.  (See, as observed in Figure 3A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Geisberger, Ahtee, are related to MEMS devices having a movable mass with a plurality of stopper systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861